DETAILED ACTION
This action is in response to the initial filing of Application no. 17/006,930 on 08/31/2020.
 Claims 21 – 34 are still pending in this application, with claims 21, 30 and 34 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
There are two claims which are numbered 31. The second claim should be renumbered as 33.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 18 of U.S. Patent No. 10,762,295 in view of Goodman et al. (US 2007/0271340) (“Goodman”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 

21.  An apparatus for providing a sentence based on a user input, the apparatus 
comprising: a touch screen;  a memory configured to store computer-executable 
instructions;  and at least one processor configured to execute the 
computer-executable instructions to: obtain, via the touch screen, an input 
word by a user;  obtain context information associated with a context of chat 
contents input before the input word is input;  generate a prediction of a 
sentence corresponding to the input word based on the input word and the 
context information associated with the context of the chat contents input 
before the input word is input;  provide the sentence corresponding to the 
input word to the user;  and replace the input word with the sentence 
corresponding to the input word and control the touch screen to display the 
sentence corresponding to the input word according to a selection of the user. 
 
22.  The apparatus of claim 21, wherein, when the sentence corresponding to the 
input word comprises a plurality of sentences, the touch screen is further 
configured to provide a sentence that is from among the plurality of sentences 
and corresponds to the input word to the user based on priority indicating an 
optimal sentence with which the input word is to be replaced. 
 
23.  The apparatus of claim 21, wherein the touch screen is configured, when a 
selectable expression is included in the sentence corresponding to the 
shorthand word, to provide a user interface through which the selectable 
expression can be selected. 
 
24.  The apparatus of claim 21, wherein the at least one processor is further 
configured to generate the sentence corresponding to the input word by applying 
the input word and the context information of the user to a data recognition 

 
25.  The apparatus of claim 24, wherein the data recognition model is stored in 
an external server and/or received from the server in response to a request of 
the apparatus. 
 
26.  The apparatus of claim 21, wherein the context information comprises 
information related to a counterpart of the user, and the at least one 
processor is further configured to generate the sentence corresponding to the 
input word based on the input word and a relationship between the counterpart 
and the user. 
 
27.  The apparatus of claim 21, wherein the context information comprises a 
type of an application through which the input word is input, and the at least 
one processor is further configured to generate the sentence corresponding to 
the input word based on the input word and a characteristic and/or function of 
the application. 
 
28.  The apparatus of claim 21, wherein the context information comprises a 
user input pattern detected from a past user input history, and the at least 
one processor is further configured to generate the sentence corresponding to 
the input word based on the input word and the user input pattern. 
 
29.  The apparatus of claim 21, wherein the at least one processor is further 
configured to learn a correlation between the input word and the sentence based 
on the sentence corresponding to the input word according to the selection of 
the user. 
 
30.  A method of providing a sentence based on a user input, the method being 
implemented in a computer and comprising: obtaining an input word by a user;  
obtaining context information associated with a context of chat contents input 
before the input word is input;  generating a prediction of a sentence 

information associated with the context of the chat contents input before the 
input word is input;  providing the sentence corresponding to the input word to 
the user;  and replacing the input word with the sentence corresponding to the 
input word and displaying the sentence corresponding to the shorthand word 
according to a selection of the user. 
 
31.  The method of claim 30, wherein the providing comprises providing, when 
the sentence corresponding to the input word comprises a plurality of 
sentences, a sentence that is from among the plurality of sentences and 
corresponds to the input word to the user based on priority indicating an 
optimal sentence with which the input word is to be replaced. 
 
32.  The method of claim 30, wherein the providing comprises providing, when a 
selectable expression is included in the sentence corresponding to the input 
word, a user interface through which the selectable expression can be selected. 
 
31.  The method of claim 30, wherein the providing comprises providing, to the 
user, a sentence corresponding to the input word, which is generated from a 
data recognition model learned using an artificial intelligence algorithm by 
using the input word and the context information of the user as input values of 
the learned data recognition model. 
 
34.  A non-transitory computer-readable recording medium having recorded 
thereon a program for executing, in a computer, the method of claim 30.


   1.  An apparatus for providing a sentence based on a user input, the 
apparatus comprising: a memory configured to store computer-executable 
instructions;  at least one processor configured to execute the 
computer-executable instructions to analyze a shorthand word input from a user 
and context information related to the user, which has been acquired by the 
apparatus, and generate a sentence corresponding to the shorthand word based on 
the shorthand word and the context information;  an input and output interface 
configured to receive the shorthand word from the user, provide the sentence or 
phrase corresponding to the shorthand word to the user, and replace the 
shorthand word with the sentence or phrase corresponding to the shorthand word 
and display the sentence or phrase corresponding to the shorthand word 
according to a selection of the user;  and wherein, upon initially displaying 
the sentence or phrase corresponding to the shorthand word, when an editable 
character is included in the sentence or phrase corresponding to the shorthand 
word, the input and output interface is configured to display a user interface 
(UI) for allowing a user to edit the editable character in the displayed 
sentence or phrase corresponding to the shorthand word. 
 
    2.  The apparatus of claim 1, wherein, when the sentence or phrase 
corresponding to the shorthand word comprises a plurality of sentences or 
phrases, the input and output interface is further configured to provide a 
sentence or phrase that is from among the plurality of sentences or phrases and 
corresponds to the shorthand word to the user based on priority indicating an 
optimal sentence or phrase with which the shorthand word is to be replaced. 
 
    3.  The apparatus of claim 1, wherein the at least one processor is further 
configured to generate the sentence or phrase corresponding to the shorthand 
word by applying the shorthand word and the context information of the user to 

 
    4.  The apparatus of claim 3, wherein the data recognition model is stored 
in an external server and/or received from the server in response to a request 
of the apparatus. 
 
    5.  The apparatus of claim 1, wherein the context information comprises 
information related to a counterpart of the user, and the at least one 
processor is further configured to generate the sentence or phrase 
corresponding to the shorthand word based on the shorthand word and a 
relationship between the counterpart and the user. 
 
    6.  The apparatus of claim 1, wherein the context information comprises a 
type of an application through which the shorthand word is input, and the at 
least one processor is further configured to generate the sentence or phrase 
corresponding to the shorthand word based on the shorthand word and a 
characteristic and/or function of the application. 
 
    7.  The apparatus of claim 1, wherein the context information comprises 
contents of content input before the shorthand word is input, and the at least 
one processor is further configured to generate the sentence or phrase 
corresponding to the shorthand word based on the shorthand word and the 
contents of content input before the shorthand word is input. 
 
    8.  The apparatus of claim 1, wherein the context information comprises a 
user input pattern detected from a past user input history, and the at least 
one processor is further configured to generate the sentence or phrase 
corresponding to the shorthand word based on the shorthand word and the user 
input pattern. 
 
    9.  The apparatus of claim 1, wherein the at least one processor is further 
configured to learn a correlation between the shorthand word and the sentence 
or phrase based on the sentence or phrase corresponding to the shorthand word 

 
    10.  A method of providing a sentence based on a user input, the method 
comprising: receiving a shorthand word from a user, acquiring context 
information related to the user;  providing a sentence or phrase corresponding 
to the shorthand word to the user based on the shorthand word and the context 
information;  replacing the shorthand word with the sentence or phrase 
corresponding to the shorthand word and displaying the sentence or phrase 
corresponding to the shorthand word according to a selection of the user;  and 
upon initially displaying the sentence or phrase corresponding to the shorthand 
word, when an editable character is included in the sentence or phrase 
corresponding to the shorthand word, displaying a user interface (UI) for 
allowing a user to edit the editable character in the displayed sentence or 
phrase corresponding to the shorthand word. 
 
    11.  The method of claim 10, wherein the providing comprises providing, 
when the sentence or phrase corresponding to the shorthand word comprises a 
plurality of sentences or phrases, a sentence or phrase that is from among the 
plurality of sentences or phrases and corresponds to the shorthand word to the 
user based on priority indicating an optimal sentence or phrase with which the 
shorthand word is to be replaced. 
 
    12.  The method of claim 10, wherein the providing comprises providing, to 
the user, a sentence or phrase corresponding to the shorthand word, which is 
generated from a data recognition model learned using an artificial 
intelligence algorithm by using the shorthand word and the context information 
of the user as input values of the learned data recognition model. 
 
    13.  The method of claim 10, wherein the context information comprises 
information about a counterpart of the user, and the providing comprises 
providing the sentence or phrase corresponding to the shorthand word to the 

the user. 
 
    14.  The method of claim 10, wherein the context information comprises a 
type of an application through which the shorthand word is input, and the 
providing comprises providing the sentence or phrase corresponding to the 
shorthand word based on the shorthand word and a characteristic and/or function 
of the application. 
 
    15.  The method of claim 10, wherein the context information comprises 
contents of content input before the shorthand word is input, and the providing 
comprises providing the sentence or phrase corresponding to the shorthand word 
to the user based on the shorthand word and the contents of content input 
before the shorthand word is input. 
 
    16.  The method of claim 10, wherein the context information comprises a 
user input pattern detected from a past user input history, and the providing 
comprises providing the sentence or phrase corresponding to the shorthand word 
to the user based on the shorthand word and the user input pattern. 
 
    17.  The method of claim 10, further comprising learning a correlation 
between the shorthand word and the sentence or phrase based on the sentence or 
phrase corresponding to the shorthand word according to the selection of the 
user. 
 
    18.  A non-transitory computer-readable recording medium having recorded 
thereon a program for executing, in a computer, the method of claim 10. 





	As shown above, claims 1 – 18 of US 10,762,295 recite the limitations of claims 21 – 34 of the current application except for: generating a prediction of a sentence corresponding to the 
	However, as discussed below, Goodman discloses the inventive concept of generating a prediction of a phrase/sentence based on the context of chat contents input before an input word is input. 
	Therefore, combining Goodman with the recited limitations of claims 1 – 18 of US 10,762,295 according to a similar rationale as discussed below in the combination of Kay, Kim and Goodman renders claims 21 – 34 of the current application as an obvious variant of claims 1 – 18 of US 10,762,295.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 23  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the shorthand word”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21, 26 - 28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2016/0224524) (“Kay”) in view of Kim (US 2014/0310627) and further in view of Goodman et al. (US 2007/0271340) (“Goodman”).
 For claim 21, Kay discloses an apparatus for providing a sentence based on a user input (Abstract), the apparatus comprising: a touch screen (Fig.1, 125); a memory (Fig.1,150) configured to store computer-executable instructions ([0025]); and at least one processor (Fig.1, 110) configured to execute the computer-executable instructions (claim 18) to: obtain an input word by a user (in step 501, the system receives user text input in an active input field, e.g. the user types “home”, [0053] [0057]);  obtain context information associated with a context of chat  (The system identified phrases to suggest based on context, [0041 – 0044] [0054]); generate a prediction of a sentence corresponding to the input word based on the input word and the context information (The system can suggest phrases based on one or more conditional probabilities for a candidate phrase given the current context including current contents of the active input field, [0054]); provide the sentence corresponding to the input word to the user ([0056]); and replace the input word with the sentence corresponding to the input word and control the touch screen to display the sentence corresponding to the input word according to a selection of the user (The system can insert the selected phrase by replacing the user-entered text related to the suggested phrase. For example, if the user types “home” and selects the suggested phrase, “I’ll be home soon”, the system can replace “home” with the selected phrase, [0057]). Yet, Kay fails to teach that the  input word is obtained via the touch screen; and the context information is associated with a context of chat contents input before the input word is input.

Additionally, Goodman discloses a content enhanced messaging and collaboration system (Abstract), wherein context information associated with a context of chat (instant messaging session) contents input before an input word (ambiguous term, [0106] [0107]) is obtained (a context of the instant messaging session is determined by parsing the text messages that comprise the instant messaging history, [0099] [0120 -0122]); and a prediction of replacement corresponding to the input word is generated based on the input word and the context information associated with the context of the chat contents input before the input word is input is generated ([0106] [0107] [0135] [0136]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to modify Kay’s teachings with Kim’s teaching so that the input word is further obtained via a touch screen comprising a keypad for the purpose of improvising the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Goodman’s prediction generating technique to the invention disclosed by the combination of Kay and Kim to achieve the following predictable results for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])(Goodman, Fig.8 and [0004]): context information associated with the context of the chat contents input before the input word is input are used as an additional filtering mechanism to better predict suggested sentences from saved sentences (Kay, [0033]) so that the prediction of the sentence 

For claim 26, Kay further discloses, wherein the context information comprises information related to a counterpart of the user (Kay, identity of other parties with whom  the user is exchanging information, [0032] [0033] [0042]), and the at least one processor is further configured to generate the sentence corresponding to the input word based on the input word and a relationship between the counterpart and the user ([0041 – 0044] [0053] [0054]).

For claim 27, Kay further discloses, wherein the context information comprises a type of an application through which the input word is input (Kay, the context of the active input field includes the application for which the entry was received, [0041] [0042] [0054]), and the at least one processor is further configured to generate the sentence corresponding to the input word based on the input word and a characteristic and/or function of the application (Kay, function of application as providing IM, chat or SMS messaging, [0041]) (Kay, [0054] [0057]).

For claim 28, Kay further discloses, wherein the context information comprises a user input pattern detected from a past user input history (Kay, number of times a phrase is used in a given context, Fig.6; [0032 – 0035] [0038] [0039] [0059] [0060]) , and the at least one processor is further configured to generate the sentence corresponding to the input word based on the input word and the user input pattern (Kay, phrases for suggestion are ranked according to frequency 

For claims 30 and 34, Kay discloses a non-transitory computer-readable recording medium having a recorded thereon a program for executing, in a computer a method (Abstract; claim 14), the method comprising: obtaining an input word by a user (in step 501, the system receives user text input in an active input field, e.g. the user types “home”, [0053] [0057]);  obtain context information associated with a context of chat  (The system identified phrases to suggest based on context, [0041 – 0044] [0054]); generating a prediction of a sentence corresponding to the input word based on the input word and the context information (The system can suggest phrases based on one or more conditional probabilities for a candidate phrase given the current context including current contents of the active input field, [0054]); provide the sentence corresponding to the input word to the user ([0056]); and replacing the input word with the sentence corresponding to the input word and control the touch screen to display the sentence corresponding to the input word according to a selection of the user (The system can insert the selected phrase by replacing the user-entered text related to the suggested phrase. For example, if the user types “home” and selects the suggested phrase, “I’ll be home soon”, the system can replace “home” with the selected phrase, [0057]). Yet, Kay fails to teach that the input word is obtained via the touch screen; and the context information is associated with a context of chat contents input before the input word is input.
However, Kim discloses a method and apparatus for inputting text in an electronic device having a touch screen (Abstract), wherein a touch screen comprises a keypad to enter text ( [0028] [0032 – 0034] [0040]).

Therefore, it would have been obvious to one ordinary skill in the art at the time of applicant’s filing to modify Kay’s teachings with Kim’s teaching so that the input word is further obtained via a touch screen comprising a keypad for the purpose of improvising the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to apply Goodman’s prediction generating technique to the invention disclosed by the combination of Kay and Kim to achieve the following predictable results for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])(Goodman, Fig.8 and [0004]): context information associated with the context of the chat contents input before the input word is input are used as an additional filtering mechanism to better predict suggested sentences from saved sentences (Kay, [0033]) so that the prediction of the sentence corresponding to the input word (replacement sentence) is further generated based on both the input word and the context information associated with the context of the chat contents input before the input word is input (Kay, [0054] [0055]). 
Claims 22, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2016/0224524) (“Kay”) in view of Kim (US 2014/0310627), and further in view of Goodman et al. (US 2007/0271340) (“Goodman”) and further in view of Mullen (US 2008/0306730).
For claims 22 and 31, the combination of Kay, Kim and Goodman fails to teach wherein, when the sentence corresponding to the input word comprises a plurality of sentences, the touch screen is further configured to provide a sentence that is from among the plurality of sentences and corresponds to the input word to the user based on priority indicating an optimal sentence with which the input word is to be replaced.
However, Mullen discloses a system and method to modify text entry (Abstract), wherein a display ([0013]) is configured to provide a sentence that is from among a plurality of sentences corresponding to an input word to a user based on priority indicating an optimal sentence with which the input word is to be replaced ([0015] [0016] [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Kay, Kim and Goodman with Mullen’s teachings so that the following occurs for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])(Goodman, Fig.8 and [0004]): when the sentence corresponding to the input word comprises a plurality of sentences, the touch screen (display)is further configured to provide a sentence that is from among the plurality of sentences and corresponds to the input word to the user based on priority indicating an optimal sentence with which the input word is to be replaced.


However, Mullen discloses a system and method to modify text entry (Abstract), wherein a correlation between an input word (e.g. “replace free”) and a sentence is learned based on the sentence corresponding to the input word according to the selection of the user (the candidate phrases are correlated with stored information of a count of a number of times that a user has previously selected each of the candidate phrases… In this embodiment, the system compares and prioritizes or promotes selected phrases relative to other candidate phrases so that a prioritized phrase is presented to a user first, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Kay, Kim and Goodman with Mullen’s teachings so that the following occurs for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])(Goodman, Fig.8 and [0004]): the at least one processor is further configured to learn a correlation between the input word and the sentence based on the sentence corresponding to the input word according to the selection of the user. 

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2016/0224524) (“Kay”) in view of Kim (US 2014/0310627) and further in view of Goodman et al. (US 2007/0271340) (“Goodman”), and further in view of Grieves et al. (US 2015/0089428 ) (“Grieves”).

However, Grieves discloses a method(Abstract), wherein a user interface (keys of an onscreen keyboard which are assigned quick task functionality, [0021] [0024] [0031]) is provided  to select a selectable expression (time, e.g. at 500, Fig.5, 504 and Fig.7, 708) when a selectable expression is included in a sentence ([0030] [0040] [0048] [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kay, Kim and Goodman in the same way that Grieves’ method has been improved to achieve the following predictable results achieve the following predictable results for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])(Goodman, Fig.8 and [0004]) using an on-screen keyboard (Grieves, [0001]): the touch screen is further configured, when a selectable expression (a phrase related to time, e.g. “At 500”) is included in the sentence corresponding to the shorthand word, provide a user interface through which the selectable expression can be selected.

Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2016/0224524) (“Kay”) in view of Kim (US 2014/0310627) and further in view of Goodman et al. (US 2007/0271340) (“Goodman”), and further in view of Cao et al. (US 9,720,955) (“Cao”).

However, Cao discloses a system and method for predicting queries(Abstract), wherein a user input (e.g. “want to get dinner”) and context information for a user are applied to a data recognition model (machine learning model, e.g. LSTM model, Fig.2, 233) learned using an artificial intelligence algorithm (LSTM is learned using machine learning, column 10 lines 19 – 28) to generate phrases corresponding to the user input and context information (curated phrases are generated based on text inferred from a user input at a graphical keyboard and user context information, e,g, characteristics of a physical/ and or virtual environmental characteristics experienced by a user at a particular time, column 10 lines 58 – column 11 lines 18; column 18 lines 19 -  column 19 lines 3, 15 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kay, Kim and Goodman in the same way that Cao’s system and method have been improved to achieve the following predictable results for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])( Goodman, Fig.8 and [0004]): the at least one processor is further configured to generate the sentence corresponding to the input word by applying the input word and context information of the user (context of chat) to a data recognition model learned using an artificial intelligence algorithm to further determine with a degree of confidence that 

For claim 31, the combination of Kay, Kim and Goodman fails to teach, wherein the providing comprises providing, to the user, a sentence corresponding to the input word, which is generated from a data recognition model learned using an artificial intelligence algorithm by using the input word and the context information of the user as input values of the learned data recognition model.
However, Cao discloses a system and method for predicting queries(Abstract), wherein a user input (e.g. “want to get dinner”) and context information for a user are applied to a data recognition model (machine learning model, e.g. LSTM model, Fig.2, 233) learned using an artificial intelligence algorithm (LSTM is learned using machine learning, column 10 lines 19 – 28) to generate phrases corresponding to the user input and context information (curated phrases are generated based on text inferred from a user input at a graphical keyboard and user context information, e,g, characteristics of a physical/ and or virtual environmental characteristics experienced by a user at a particular time, column 10 lines 58 – column 11 lines 18; column 18 lines 19 -  column 19 lines 3, 15 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kay, Kim and Goodman in the same way that Cao’s system and method have been improved to achieve the following predictable results for the purpose of improving the reliability, efficiency and convenience of entering text in a device (Kay, [0001] [0002]) in a chat (instant messaging session) (Kay, [0041] [0059] [0060])( Goodman, Fig.8 and [0004]):  the providing comprises .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2016/0224524) (“Kay”) in view of Kim (US 2014/0310627) and further in view of Goodman et al. (US 2007/0271340) (“Goodman”), and further in view of Cao et al. (US 9,720,955) (“Cao”) and further in view of Lavallee et al. (US 2016/0350280) (“Lavallee”).
For claim 25, the combination of Kay, Kim, Goodman and Cao fails to teach, wherein the data recognition model is stored in an external server and/or received from the server in response to a request of the apparatus.
However, Lavallee discloses a system and method for processing natural language text (Abstract), wherein a request a linguistic model is received from an external server in response to a request from computing device ([0081][0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Kay, Kim, Goodman and Cao in the same way that Lavallee’s invention has been improved to achieve the predictable results of the locally stored data recognition model having been received from the server in response to a request from a computing device for the purpose of improving the reliability, efficiency and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/Primary Examiner, Art Unit 2657